J-A11004-18


                                  2018 PA Super 269

    IN THE INTEREST OF: J.N.W. , A MINOR              IN THE SUPERIOR COURT
                                                                OF
                                                           PENNSYLVANIA




    APPEAL OF: COMMONWEALTH OF
    PENNSYLVANIA

                                                        No. 1759 MDA 2017


                Appeal from the Order Entered October 10, 2017
                 In the Court of Common Pleas of Berks County
                Juvenile Division at No: CP-06-JV-0000457-2016


BEFORE: STABILE, J., NICHOLS, J., and PLATT, J.*

OPINION BY STABILE, J.:                               FILED OCTOBER 03, 2018

        The Commonwealth appeals from the October 10, 2017 order entered

in the Court of Common Pleas of Berks County, Juvenile Division, granting the

motion to suppress filed by Appellee, J.N.W., in relation to charges of

endangering welfare of children (“EWOC”) and drug delivery resulting in death

(“DDRD”).1     The Commonwealth argues that J.N.W. was not subjected to

custodial interrogations at the time she provided statements to police and a




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   18 Pa.C.S.A. §§ 4304(a)(1) and 2506(a), respectively.
J-A11004-18


deputy coroner, obviating the need for Miranda2 warnings.          After careful

review, we affirm.

        At issue in this case are four statements given by J.N.W. in the days

following events that occurred on May 18 and 19, 2016. In its December 22,

2017 opinion, the suppression court issued its findings of fact, several of which

reflected stipulations of the parties. Opinion, 12/22/17, at 1-6, ¶¶ 1-48. Our

review confirms that the court’s factual findings are supported by the record

with one clarification, as will be explained below. Although the underlying

facts will be explored in more detail herein, we initially provide the following

factual background based on our review of the suppression hearing transcripts

and the DVD interview of J.N.W. conducted on May 23, 2016.

        J.N.W. was nine days short of her eighteenth birthday on May 19, 2016,

when her best friend, eighteen-year-old Nicholas Lintz (“Lintz”), died of a

heroin overdose. In the hours before his death, Lintz and J.N.W. had snorted

the heroin in the apartment where J.N.W. lived with her mother (“Janis”) and

with J.N.W.’s three-year-old son (“E.W.”). Janis was in North Carolina at the

time. E.W. was in the apartment with J.N.W. and Lintz.3

        At 4:41 a.m. on May 19, J.N.W. called 911 because Lintz was not

breathing. Three officers from the Exeter Police Department responded to the


____________________________________________


2   Miranda v. Arizona, 384 U.S. 436 (1966).

3 E.W.’s father dropped the child off at J.N.W.’s apartment after J.N.W.
purchased the heroin but before she and Lintz snorted it.

                                           -2-
J-A11004-18


call. One of the officers, Officer Karen Grycon, comforted J.N.W. at a distance

of approximately ten to fifteen feet from where the other officers and

paramedics worked on Lintz, who was on the floor in the apartment’s

bathroom when they arrived.        J.N.W. initially denied drug use but then

admitted that she and Lintz had snorted heroin she obtained through a friend

and that Lintz had also consumed alcohol.         She stated she flushed the

packaging and what was left of the heroin down the toilet. She did not disclose

the identity of the friend who supplied the heroin. Officer Grycon explained

to J.N.W. that she would have to go to the hospital to be evaluated because

she was a juvenile who had ingested heroin. Officer Grycon told J.N.W. to call

E.W.’s father to come stay with the child while J.N.W. went to the hospital.

J.N.W. was taken to Reading Hospital by EMS.          See Notes of Testimony

(“N.T.”), 7/22/17, at 6-14, 40.

      Lintz was transported to Reading Hospital where he was pronounced

dead at 5:47 a.m. A deputy coroner received a call from the hospital about a

possible overdose death. He conducted an examination, took photographs

and drew materials for toxicology testing.        He called the Exeter Police

Department and was told no one from the department would be going to the

hospital. At approximately 8:00 a.m., a nurse asked the coroner if he wished

to speak with Lintz’s “girlfriend.” He went to J.N.W.’s room, identified himself,

and told her wanted to find out what had happened before Lintz was taken to

the hospital. She admitted to heroin use but declined to identify the source.


                                      -3-
J-A11004-18


The coroner reported on his conversation to the police and indicated he would

write up a report that included J.N.W.’s statements.

      J.N.W.’s grandfather picked her up from the hospital. J.N.W. then went

to school. When three officers arrived at the school, J.N.W. was meeting with

a counselor.   The principal allowed the officers to interview J.N.W. in the

principal’s office where they met for 15 to 20 minutes behind closed doors.

The officers obtained information about how she and Lintz obtained the heroin,

although J.N.W. did not disclose the name of the source. The officers also

retrieved her cell phone, as authorized by Janis in a telephone conversation.

      The police subsequently obtained a search warrant for J.N.W.’s

apartment and seized cell phones, iPads, laptops, and drug paraphernalia. In

one of several telephone conversations between Janis and Exeter Police

Detective Godshall, Janis agreed she would bring J.N.W. to the police station

upon her return to Pennsylvania.

      On May 23, Janis and J.N.W. went to the Exeter Police Department

where they met with Detectives Godshall and Gresh for a taped interview that

last approximately one hour and twenty minutes.        During that interview,

J.N.W. recounted in detail the events of the evening of May 18 and early

morning hours of May 19. She discussed calling her “connect” and meeting

with her to purchase four bags of heroin for $45, but did not identify the

“connect” because she did not want to “rat” on her. She related the warning




                                    -4-
J-A11004-18


from the “connect” that the heroin was strong and that someone had

overdosed on half a bag.

      On June 14, 2017, J.N.W. filed a motion to suppress statements. The

suppression court held hearings on June 22 and July 18, 2017.           At the

conclusion of proceedings on July 18, the suppression court set a schedule for

the filing of memoranda. On October 10, 2017, the suppression court issued

its order granting the motion to suppress. The Commonwealth filed a timely

appeal. Both the Commonwealth and the suppression court complied with

Pa.R.A.P 1925.

      In this appeal, the Commonwealth presents one issue for our

consideration:

      A. Did the suppression court err by concluding that J.N.W. was
         subjected to custodial interrogations where she was neither in
         custody nor asked questions likely to elicit incriminating
         responses?

Commonwealth Brief at 4.

      In Commonwealth v. Korn, 139 A.3d 249 (Pa. Super. 2016), this

Court explained:

      Our standard of review in addressing a challenge to the
      suppression court’s granting of a suppression motion is well
      settled.

         When the Commonwealth appeals from a suppression order,
         we follow a clearly defined standard of review and consider
         only the evidence from the defendant’s witnesses together
         with the evidence of the prosecution that, when read in the
         context of the entire record, remains uncontradicted. The
         suppression court’s findings of fact bind an appellate court
         if the record supports those findings. The suppression

                                    -5-
J-A11004-18


          court’s conclusions of law, however, are not binding on an
          appellate court, whose duty is to determine if the
          suppression court properly applied the law to the facts.

       Commonwealth v. Miller, 56 A.3d 1276, 1278–1279 (Pa. Super.
       2012) (citations omitted). “Our standard of review is restricted to
       establishing whether the record supports the suppression court’s
       factual findings; however, we maintain de novo review over the
       suppression court's legal conclusions.” Commonwealth v.
       Brown, 606 Pa. 198, 996 A.2d 473, 476 (2010) (citation
       omitted).

Id. at 252-53.

       In the instant case, the evidence presented by the defense included the

stipulations of the parties4 and the testimony of J.N.W.’s mother, Janis. In

her testimony, Janis explained that she had several conversations with

Detective Godshall as she was making her way back to Pennsylvania from

North Carolina.      One conversation related to J.N.W.’s phone, which she

authorized Detective Godshall to retrieve. “[H]e mentioned he was going to

send someone over to the school to get the phone.” N.T., 7/18/17, at 46.

She understood one officer would go and she did not give her consent for

police to take J.N.W.’s statement at school. “All the conversations I had with

Detective Godshall, we were waiting until I got back and I’d come to the police

station.” Id. at 47. While it was her recollection that she took J.N.W. to the

police station as soon as she arrived back in Pennsylvania, the record confirms




____________________________________________


4  The stipulations of the parties were admitted as Defense Exhibit 1 on the
first day of the suppression hearing.

                                           -6-
J-A11004-18


the interview at the police station took place four days later, on May 23, 2016.

Id. at 50-51.

      The Commonwealth presented testimony of two police officers, two

detectives, and the deputy coroner. In addition, the DVD of J.N.W.’s May 23

interview was admitted at the hearing as Commonwealth Exhibit 1.            For

purposes of our review, we consider only the stipulations of the parties and

Janis’ testimony, together with the evidence of the prosecution that, when

read in the context of the entire record, remains uncontradicted. Korn, 139

A.3d at 252. Again, this Court is bound by the suppression court’s findings of

fact, to the extent they are supported in the record. Id.

      The suppression court’s opinion includes 48 specific findings of fact. Of

those, 26 are based upon stipulations between the parties.          We do not

question any of those 26. The remaining 22 include citations to the record

from the two days of hearings and from the DVD interview conducted at the

Exeter Police Department on May 23, 2016. While we do not find that any of

the 22 include misstatements of fact, we do believe that Finding of Fact 44

requires clarification.

FINDING OF FACT 44




                                     -7-
J-A11004-18


       According to Finding of Fact 44, “When [J.N.W.] asked if she could get

in trouble for what she said, the police replied no. DVD.”5 This finding of fact

warrants amplification.

       Detective Godshall informed J.N.W. that the “Good Samaritan law” 6

would preclude any charges against her for using drugs because she called

911 to report Lintz’s overdose and stayed with him until EMS personnel

arrived. However, the detective also informed her she would not be immune

from other forms of prosecution.               On several occasions, both detectives

mentioned that they would not do anything that would get her “in trouble”

(using the suppression court’s word), but they could not speak for the District

Attorney who might not be thrilled if she did not cooperate in identifying her

“connect.” The detectives also noted she might be putting her baby at risk of

going to foster care if she did not cooperate. Therefore, while the detectives

told J.N.W. that she would not get “in trouble” with them, they did not tell her

she would not be in trouble with the District Attorney. Finding of Fact 44 is

accepted with that clarification.

       In sum, we are bound by the suppression court’s findings of fact to the

extent they are supported by the record.               We conclude the findings are


____________________________________________


5The suppression court referred to the DVD as the source of the exchange
between J.N.W. and the police.

6  References to the “Good Samaritan law” refer to the Drug Overdose
Response Immunity statute, 35 P.S. § 780-113.7, which provides immunity
from prosecution for possessory offenses under certain circumstances.

                                           -8-
J-A11004-18


supported by the record, as clarified above. We now turn to our de novo

review of the suppression court's legal conclusions.

      In Commonwealth v. Freeman, 128 A.3d 1231 (Pa. Super. 2015),

this Court explained:

      It is a fundamental precept of constitutional law that a suspect
      subject to a custodial interrogation by police must be warned that
      he has the right to remain silent, that anything he says may be
      used against him in court, and that he is entitled to the presence
      of an attorney. Miranda, 384 U.S. at 469, 86 S.Ct. 1602. If an
      individual is not advised of those rights prior to a custodial
      interrogation, any evidence obtained through the interrogation is
      inadmissible at trial. In re K.Q.M., 873 A.2d 752, 755 (Pa. Super.
      2005). The Miranda safeguards are triggered “whenever a
      person in custody is subjected to either express questioning or its
      functional equivalent.” Rhode Island v. Innis, 446 U.S. 291,
      292, 100 S.Ct. 1682, 64 L.Ed.2d 297 (1980). Instantly, we focus
      our discussion upon whether Freeman was “in custody” for
      Miranda purposes at the time of his statement, because there is
      no doubt that [the detective’s] questioning constituted an
      interrogation. Innis, 446 U.S. at 292, 100 S.Ct. 1682 (defining
      interrogation to include express questioning and its functional
      equivalent).

      We have explained that an individual is in custody for Miranda
      purposes when he “is physically denied ... his freedom of action in
      any significant way or is placed in a situation in which he
      reasonably believes that his freedom of action or movement is
      restricted by the interrogation.” K.Q.M., 873 A.2d. at 755 (citing
      Commonwealth v. Williams, 539 Pa. 61, 650 A.2d 420, 427
      (1994)). “[T]he police officer’s subjective intent does not govern
      the [custody] determination,” instead we look to “the reasonable
      belief of the individual being interrogated.” Commonwealth v.
      Zogby, 455 Pa. Super. 621, 689 A.2d 280, 282 (1997). In order
      to ascertain the defendant’s reasonable belief, the reviewing court
      must consider the totality of circumstances, including factors such
      as “the basis for the detention; the duration; the location; whether
      the suspect was transferred against his will, how far, and why;
      whether restraints were used; the show, threat, or use of force;
      and the methods of investigation used to confirm or dispel


                                     -9-
J-A11004-18


       suspicions.” Commonwealth v. Busch, 713 A.2d 97, 101 (Pa.
       Super. 1998).

Id. at 1240-41. Further:

       “[I]f a suspect makes a statement during custodial interrogation,
       the burden is on the Government to show, as a prerequisite to the
       statement’s admissibility in the Government’s case in chief, that
       the defendant voluntarily, knowingly and intelligently waived his
       rights.” J.D.B. v. North Carolina, [564 U.S. 261, 269-70]
       (2011) (internal quotations omitted).

          The inquiry has two distinct dimensions.           First the
          relinquishment of the right must have been voluntary in the
          sense that it was the product of a free and deliberate choice
          rather than intimidation, coercion or deception. Second, the
          waiver must have been made with a full awareness both of
          the nature of the right being abandoned and the
          consequences of the decision to abandon it. Only if the
          totality of the circumstances surrounding the interrogation
          reveal both an uncoerced choice and the requisite level of
          comprehension may a court properly conclude that Miranda
          rights have been waived.

          A determination of whether a juvenile knowingly waived his
          Miranda rights and made a voluntary confession is to be
          based on a consideration of the totality of the
          circumstances, including a consideration of the juvenile’s
          age, experience, comprehension and the presence or
          absence of an interested adult.

       In re T.B., 11 A.3d 500, 505–506 (Pa. Super. 2010) (quotations,
       citations, and emphasis omitted).

In re B.T., 82 A.3d 431, 436 (Pa. Super. 2013).7 However,

       “[W]e acknowledge that the per se requirement of the presence
       of an interested adult during a police interview of a juvenile is no

____________________________________________


7  The parties stipulated that J.N.W. had no prior experience with law
enforcement. Stipulation #46. They also stipulated that J.N.W. was in the
high school as of May 2016 “but has since graduated and at the time had a
full academic scholarship to Albright College.” Stipulation #47.

                                          - 10 -
J-A11004-18


     longer required.     Nevertheless, it remains one factor in
     determining the voluntariness of a juvenile’s waiver of his
     Miranda rights.” In the Interest of T.B., 11 A.3d [500, 507
     (Pa. Super. 2010)] (citing Commonwealth v. Williams, 504 Pa.
     511, 475 A.2d 1283 (1984)).

Commonwealth v. Knox, 50 A.3d 732, 746-47 (Pa. Super. 2012).

     The suppression court examined each of the four encounters between

J.N.W. and authorities and concluded J.N.W. was subjected to custodial

interrogations and did not knowingly waive her Miranda rights. We consider

each of the encounters separately as well.

QUESTIONING OF J.N.W. IN HER HOME

     The suppression court determined J.N.W. was subjected to a custodial

interrogation on the night of the incident and that her statements cannot

represent a voluntary waiver of her Miranda rights. The court determined

Officer Grycon “actively restricted” J.N.W.’s movements and refused to allow

J.N.W. to leave her home “even when [she] expressed her desire to do so.”

Opinion, 12/22/17, at 7. Further, the court noted her psychological state,

which it concluded would have inhibited her ability to make a rational waiver

of her rights, and also commented that no adult was present in the home. Id.

Therefore, the court determined the statements made that night were to be

suppressed.

     Officers Grycon and Loder testified about their interaction with J.N.W.

on the night in question. Officer Grycon explained J.N.W. was “crying and

upset and very agitated and upset.”    N.T., 6/22/17, at 6.   Officer Grycon


                                   - 11 -
J-A11004-18


testified she tried to comfort J.N.W. and keep her away from Lintz so the other

officers and paramedics could work on him.        Id. at 6-7.   Officer Grycon

testified that J.N.W. admitted heroin and alcohol consumption, after first

denying that Lintz had consumed anything. However, once she admitted to

heroin use, she would not disclose the source of the heroin.        Id. at 7-8.

Counsel for J.N.W. stipulated that neither Officer Grycon nor any other officer

on the scene handcuffed or otherwise restrained J.N.W. While neither officer

informed J.N.W. that she was not free to leave, she was advised she would

have to be checked out at the hospital because she was a juvenile and had

possibly consumed bad drugs. Id. at 9-10. Officer Grycon advised J.N.W. to

contact E.W.’s father to come to the apartment and stay with the child while

J.N.W. was at the hospital.    Id. at 10.     Officer Grycon acknowledged her

“concern was this 3-year-old little boy in bed and . . . [t]hey are doing drugs

when he’s there. I wanted to make sure he was okay. . . . And I said, so you

are here doing drugs and with this 3-year-old? That was my concern with the

3-year-old.” Id. at 16.

      While the presence of an interested adult is no longer a per se

requirement during a police interview of a juvenile, it remains a factor in

determining whether the juvenile voluntarily waived Miranda rights. Knox,

50 A.3d at 746-47. Considering the totality of the circumstances surrounding

the interview of a visibly upset J.N.W. on the night of Lintz’s death, including

questioning about the source of the drugs and snorting drugs while a three-


                                     - 12 -
J-A11004-18


year old child was in the apartment, and the directive to call the child’s father

to come to the apartment because, as a juvenile, she had to go to the hospital

to be checked out, we find no error of law in the suppression court’s conclusion

that J.N.W. was subjected to a custodial interrogation and that she did not

knowingly waive her Miranda rights.

QUESTIONING OF J.N.W. AT THE HOSPITAL

         J.N.W. was taken by EMS to Reading Hospital to be evaluated. While

there, the deputy coroner—a former police officer with approximately 26

years’ experience on the force—was present at the hospital in response to a

report of Lintz’s overdose death.     After conducting tests, the coroner was

asked if he would like to speak with Lintz’s “girlfriend” before she went home.

After contacting the Exeter Police Department and being advised no one from

the department would be going to the hospital, the coroner went to her room,

identified himself as being from the coroner’s office, and told her he “was just

trying to find out what events occurred that led to the death.” N.T., 6/22/17,

at 32.

         J.N.W. told the coroner that she and Lintz each got two bags of heroin

and they did the heroin before having sex. The coroner “wanted to ask a little

more detail on that. I asked who she got the heroin from and how they came

to get it.” Id. at 35. She told him that she used her cell phone to call the

person to get heroin but did not reveal the identity of the person she called.

Id. at 35-36. J.N.W. told the coroner she was 17. Id. at 37. She also told


                                      - 13 -
J-A11004-18


him that E.M.S. personnel took her to the hospital but she did not want to go.

Id. at 40.

      Of note is a stipulation between the parties that “[w]hile at the hospital

[J.N.W.] expressed that she wanted to leave but a nurse and then a doctor

told her that she couldn’t leave.”      Stipulation #11.   Further, although the

deputy coroner testified that he identified himself as such, J.N.W. was under

the misimpression that he was a police detective, as reflected on the DVD

memorializing her fourth interview.

      We agree with J.N.W. that this case is similar to In re C.O., 84 A.3d

726 (Pa. Super. 2014), where this Court determined that a caseworker was

required to provide Miranda warnings to a resident she was investigating in

a juvenile detention center. Although the caseworker was not a police officer,

she was investigating the juvenile and her questions elicited incriminating

responses forming the basis of prosecution.         Id. at 736.   As this Court

recognized in Commonwealth v. Heggins, 809 A.2d 908 (Pa. Super. 2002),

“Under certain circumstances, individuals who are not law enforcement

personnel nevertheless possess the status of law enforcement for purposes of

custodial interrogation.” Id. at 914 (citing Commonwealth v. Chacko, 459

A.2d 311, 313-14 (Pa. 1983) (director at a state correctional institution

assumed      investigatory   duties   when   questioning   defendant   about   his

involvement in a crime)). Similarly, a custodial interrogation occurred when

a Children and Youth Services’ (“CYS”) caseworker secured a confession from


                                       - 14 -
J-A11004-18


a defendant in a child molestation case because “CYS is not only a treatment

agency, but is the investigating arm of the statewide system of Child

Protective Services.” Commonwealth v. Ramos, 532 A.2d 465, 468 (Pa.

Super. 1987)). Cf. Heggins, 809 A.2d at 916 (counselors at treatment were

not equivalent of law enforcement for Miranda purposes because they were

providing treatment, not conducting an investigation, and defendant was

aware his statement would be reported to law enforcement)

        This Court has recognized that a coroner in Pennsylvania has powers

that make the coroner part of the Commonwealth’s criminal investigation

team.    Commonwealth v. Anderson, 385 A.2d 365, 371-72 (Pa. Super.

1978) (en banc). For instance, a coroner is charged with investigating facts

and circumstances of deaths occurring under suspicious circumstances,

including those in which drugs may have had a direct bearing on the outcome.

16 P.S. § 1237(a)(2). “The purpose of the investigation shall be to determine

the cause of any such death and to determine whether or not there is sufficient

reason for the coroner to believe that any such death may have resulted from

criminal acts or criminal neglect of persons other than the deceased.” 16 P.S.

§ 1237(b). Further, “[i]n the exercise of [the coroner’s duties], the coroner

shall, so far as may be practicable, consult and advise with the district

attorney.” 16 P.S. § 1242.

        As J.N.W. notes, rather than inform J.N.W. about Lintz’s death and

question her about the cause of death, he instead asked questions about the


                                    - 15 -
J-A11004-18


person who provided the heroin, a line of questioning not designed to lead to

a determination of death. Appellee’s Brief at 20. The nature of his questions,

coupled with the fact J.N.W. did not want to remain at the hospital and was

reluctant to answer questions, and the fact the coroner reported on his

interview of J.N.W. to law enforcement, supports the conclusion J.N.W. was

subjected to a custodial interrogation while at the hospital.

      Considering the totality of the circumstances, we agree with the

suppression court that J.N.W. was in custody for Miranda purposes at the

hospital.    Therefore, we find no error in the court’s determination that

statements J.N.W. made in the hospital must be suppressed.

QUESTIONING OF J.N.W. AT SCHOOL

      Three officers, including Detective Gresh, arrived at J.N.W.’s school to

retrieve her cellphone. Prior to that encounter, Janis authorized sending an

officer to retrieve J.N.W.’s phone.    As Janis testified at the suppression

hearing, she did not authorize an interview of her daughter at the time,

understanding that an interview would be conducted when Janis returned to

Pennsylvania.

      When the officers arrived at the school, J.N.W. was meeting with a

counselor.    She was taken to the principal’s office where the officers

interviewed her behind a closed door for approximately 15 to 20 minutes.

During the interview, the officers attempted to obtain information regarding

the source of the heroin and explained they were trying to prevent additional


                                     - 16 -
J-A11004-18


deaths. N.T., 7/18/17, at 5-6, 11, 13. Detective Gresh acknowledged that

J.N.W. was “very apprehensive” in her responses to their requests for

information regarding the source of the heroin. Id. at 11. She eventually

identified the person as a female who was known to her but would not identify

the female because she did not want to be a “rat.” Id. at 11-13. During the

course of the interview, J.N.W. was stoic and made little eye contact. Id. at

14-15.

      Considering the totality of the circumstances, we find that J.N.W. did

not waive her Miranda rights when she was interviewed behind closed doors

by three officers mere hours after Lintz’s death. Again, her mother, who was

on the road on the way back from North Carolina, authorized police only to

retrieve J.N.W.’s cell phone. She did not authorize officers to interview her

daughter.      We agree with the suppression court the interview at school

constituted a custodial interrogation and that J.N.W. did not waive her

Miranda rights.       We find no error of law in the suppression court’s

conclusions.

QUESTIONING OF J.N.W. AT EXETER POLICE DEPARTMENT

      J.N.W. and her mother Janis met with Detectives Godshall and Gresh

for an interview at the police station four days after Lintz’s death. J.N.W. did

not want to go to the interview but Janis told her she “had to go.” Id. at 48.

Janis was present for the duration of the interview and did tell J.N.W., prior to




                                     - 17 -
J-A11004-18


the officers entering the room, that she did not need a lawyer because she

was being interviewed only as a witness.8

       At the outset of the interview, the officers allowed J.N.W. to detail,

without interruption, the events of May 18 and 19, and she did not appear

reluctant to do so, although she clearly was not interested in disclosing the

identity of her “connect.”       Nevertheless, the officers continued to question

J.N.W. about the source of the heroin despite J.N.W.’s insistence that she did

not want to be a “rat” or a “snitch.” While the officers tried to assure her that

the “connect” would not know who identified her, J.N.W. stated, “I would

know.” D.V.D., 5/23/17, at time stamp 18:42 (approximate).

       While the interview likely did not rise to the level of a custodial

interrogation initially, the officers made references to CYS and continued to

press J.N.W. on the identity of her “connect” while mentioning that the District

Attorney would be looking at EWOC charges.9          On a number of occasions,

Detective Godshall made remarks to the effect that the District Attorney would

not be thrilled with her refusal to identify the source of the heroin. He also

mentioned that the Good Samaritan Law would provide her immunity relating


____________________________________________


8 The basis for Janis’ belief that J.N.W. was being interviewed “only as a
witness” is not evident from the record.

9  Stipulation #41 provides “The police told J.N.W. that delivery of drugs is
illegal and this conversation will go to the District Attorney and to CYS, and
that J.N.W. cold be charged with [EWOC] and that if J.N.W. did not reveal the
name of the person who had brought the heroin that the District Attorney
would see that as not cooperating.”

                                          - 18 -
J-A11004-18


to the use of drugs but would not make her immune from other forms of

prosecution. He suggested they were not “making” J.N.W. help them. Id. at

time stamp 18:50 (approximate).    He later commented that if she identified

the source, nothing would happen but if she did not, “bad stuff will happen.”

Id. at time stamp 19:13 (approximate). Toward the end of the interview, he

told her that the goal was her welfare and the welfare of her child and that

her future and the future of her child hinged on the choices she made when

she walked out the door. Id. at time stamp 19:18-19:20 (approximate). He

reminded her that kids of addicts are removed from their parents and placed

in foster care. Id. at time stamp 19:23 (approximate). She commented that

she felt she was being blackmailed. Stipulation #44.

     The suppression court concluded that “[t]he officers’ demeanor, her

mother’s own urging for her to answer the questions posed, her demonstrated

reluctance to do so, and the very lengthy interview time all weigh toward

[J.N.W.’s] statements not constituting a voluntary waiver.”         Opinion,

12/22/17, at 10. We agree. Considering the totality of the circumstances,

including the several threatening references to possible charges against her

and possible removal of her son from her care, we find no error in the

suppression court’s conclusion.

     Based on our review, we conclude the suppression court properly

applied the law to the facts of this case. Finding no error of the law in the




                                   - 19 -
J-A11004-18


court’s grant of J.N.W.’s suppression motion, we shall affirm the suppression

court’s order.

      Order affirmed.

      Judge Platt joins this opinion.

      Judge Nichols concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/03/2018




                                        - 20 -